Exhibit 10.1


DUN & BRADSTREET HOLDINGS, INC.
COMMON STOCK PURCHASE AGREEMENT
THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of June 23,
2020, by and between Dun & Bradstreet Holdings, Inc., a Delaware corporation
(the “Company”), and Black Knight InfoServ, LLC, a Delaware limited liability
company (the “Investor”).
THE PARTIES HEREBY AGREE AS FOLLOWS:
1.Purchase and Sale of Stock.
1.1    Sale and Issuance of Common Stock. Subject to the terms and conditions of
this Agreement, the Investor agrees to purchase from the Company, and the
Company agrees to sell and issue to the Investor, the Shares (as defined below)
at a purchase price per share of 98.5% of the initial public offering price
(before underwriting discounts and expenses) in the Qualified IPO (as defined
below) (the “IPO Price”). “Shares” shall mean the number of shares of Common
Stock of the Company, par value $0.0001 (the “Common Stock”), equal to
$100,000,000 divided by the IPO Price, rounded up to the nearest whole share.
“Qualified IPO” shall mean the issuance and sale of shares of the Common Stock
by the Company, pursuant to an Underwriting Agreement to be entered into by and
among the Company and certain underwriters (the “Underwriters”), in connection
with the Company’s initial public offering pursuant to the Company’s
Registration Statement on Form S-1 (File No. 333-239050) (as amended, the
“Registration Statement”) and/or any related registration statements (the
“Underwriting Agreement”).
1.2    Closing. The purchase and sale of the Shares shall take place at the
location and at the time subsequent to the closing of the Qualified IPO (which
time and place are designated as the “Closing”) after the satisfaction of each
of the conditions set forth in Section 5 and Section 6 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions). At the Closing, the Investor
shall make payment of the purchase price of the Shares by wire transfer in
immediately available funds to the account specified by the Company against
delivery to the Investor of the Shares registered in the name of the Investor,
which Shares shall be uncertificated shares.
2.    Registration Rights. At the Closing, in connection with the Qualified IPO
and purchase of the Shares, the Company will enter into a registration rights
agreement (the “Registration Rights Agreement”) with certain stockholders of the
Company, including the Investor and/or certain entities and individuals that
indirectly own equity interests in the Investor.
3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that as of the date hereof and as of the
date of the Closing:
3.1    Organization, Good Standing and Qualification.
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now conducted.




--------------------------------------------------------------------------------





(b)    The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which it is required to be so qualified or in
good standing.
3.2    Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the Registration Rights Agreement, the
performance of all obligations of the Company under this Agreement, and the
authorization, issuance, sale and delivery of the Shares being sold hereunder
has been taken or will be taken prior to the pricing of the Qualified IPO, and
this Agreement constitutes and the Registration Rights Agreement will constitute
valid and legally binding obligations of the Company, enforceable in accordance
with their respective terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent the indemnification provisions
contained in the Registration Rights Agreement may be limited by applicable
federal or state securities laws.
3.3    Valid Issuance of Common Stock. The Shares being purchased by the
Investor hereunder, when issued, sold and delivered in accordance with the terms
of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid and nonassessable and will be free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws or as contemplated hereby or by the Registration Rights
Agreement.
3.4    Compliance with Other Instruments and Non-Contravention.
(a)    The Company is not in violation or default of any provision of its
Amended and Restated Certificate of Incorporation or Bylaws.
(b)    The Company is not in violation or default in any material respect of any
instrument, judgment, order, writ, decree or contract to which it is a party or
by which it is bound, or, any provision of any federal or state statute, rule or
regulation applicable to the Company. The execution, delivery and performance of
this Agreement and the Registration Rights Agreement, and the consummation of
the transactions contemplated by this Agreement and the Registration Rights
Agreement will not result in any such violation or default or be in conflict
with or constitute, with or without the passage of time and giving of notice,
either a default under any such provision, instrument, judgment, order, writ,
decree or contract or an event that results in the creation of any lien, charge
or encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization, or approval applicable to the Company, its business or operations
or any of its assets or properties.
3.5    Description of Capital Stock. As of the date of the Closing, the
statements set forth in the Preliminary Prospectus (as defined in the
Underwriting Agreement) that was included in the Registration Statement
immediately prior to the Applicable Time (as defined in the Underwriting
Agreement) and Prospectus (as defined in the Underwriting Agreement) under the
caption “Description of Capital Stock,” insofar as they purport to constitute a
summary of the terms of the Company’s capital stock, will be accurate, complete
and fair in all material respects.


2



--------------------------------------------------------------------------------





3.6    Registration Statement. The Registration Statement, and any amendment
thereto, including any information deemed to be included therein pursuant to the
rules and regulations of the United States Securities and Exchange Commission
(the “SEC”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), complied (or, in the case of amendments filed after the date
of this Agreement, will comply) as of its filing date in all material respects
with the requirements of the Securities Act and the rules and regulations of the
SEC promulgated thereunder, and did not (or, in the case of amendments filed
after the date hereof, will not) contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading. As of the date it is
declared effective by the SEC, the Registration Statement, as so amended, and
any related registration statements, will comply in all material respects with
the requirements of the Securities Act and the rules and regulations of the SEC
promulgated thereunder, and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein not misleading. Any preliminary
prospectus included in the Registration Statement or any amendment thereto, any
free writing prospectus related to the Registration Statement and any final
prospectus related to the Registration Statement filed pursuant to Rule 424
promulgated under the Securities Act, in each case as of its date, will comply
in all material respects with the requirements of the Securities Act and the
rules and regulations promulgated thereunder, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
3.7    Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the sale of the Shares contemplated by this
Agreement.
3.8    Private Placement. Assuming the accuracy of the representations,
warranties and covenants of the Investor set forth in Section 4 of this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Shares by the Company to the Investor under this Agreement.
4.    Representations, Warranties and Covenants of the Investor. The Investor
hereby represents and warrants that as of the date hereof and as of the date of
the Closing:
4.1    Organization, Good Standing and Qualification. The Investor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.
4.2    Authorization. The Investor has full power and authority to enter into
this Agreement, and such agreement constitutes a valid and legally binding
obligation of the Investor, enforceable in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.


3



--------------------------------------------------------------------------------





4.3    Purchase Entirely for Own Account. By the Investor’s execution of this
Agreement, the Investor hereby confirms, that the Shares to be received by the
Investor will be acquired for investment for the Investor’s own account, not as
a nominee or agent, and not with a view to the distribution of any part thereof,
and that the Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same, except as permitted by
applicable federal or state securities laws. By executing this Agreement, the
Investor further represents that the Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. Notwithstanding the foregoing, the Shares may be distributed to (i)
entities and individuals that directly and/or indirectly own equity interests in
the Investor or (ii) entities in which the Investor directly and/or indirectly
owns equity interests (the “Affiliated Holders”).
4.4    Disclosure of Information. The Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. The Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects and financial condition of the Company. The foregoing, however, does
not limit or modify the representations and warranties of the Company in Section
3 of this Agreement or the right of the Investor to rely thereon.
4.5    Investment Experience. The Investor acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Shares. Investor also represents
it has not been organized for the purpose of acquiring the Shares.
4.6    Accredited Investor. The Investor is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the SEC under the
Securities Act, as presently in effect.
4.7    Existing Relationship. As of the date hereof, the Investor owns equity
interests in Star Parent, L.P., which owns all of the Company’s Common Stock.
4.8    Brokers or Finders. The Investor has not engaged any brokers, finders or
agents, and neither the Company nor the Investor has, nor will, incur, directly
or indirectly, as a result of any action taken by the Investor, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement.
4.9    Restricted Securities. The Investor understands that the Shares will be
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act,
only in certain limited circumstances.
4.10    Market Stand-Off Agreement; Lock-Up Agreement. The Investor hereby
agrees that for 180 days following the effective date of the Registration
Statement, it shall not sell or


4



--------------------------------------------------------------------------------





otherwise transfer or dispose of the Shares, other than to (a) Affiliated
Holders or (b) with the consent of the Company. To the extent any Affiliated
Holder has executed and delivered to the Underwriters the lock-up agreement
provided by the Company (the “Lock-Up Agreement”), the Shares received by such
Affiliated Holder pursuant to any transfer will be subject to the terms of the
Lock-Up Agreement. In order to enforce this covenant, the Company shall have the
right to place restrictive legends on the certificates or book-entry accounts
representing the Shares (including the Shares distributed to Affiliated Holders,
to the extent applicable) and to impose stop transfer instructions with respect
to such Shares until the end of such period.
4.11    Legends. The Investor understands that the Shares may bear one or all of
the following legends:
(a)    “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY OTHER JURISDICTIONS. THESE SECURITIES MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT, APPLICABLE STATE SECURITIES LAWS (PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM).”
(b)    “THESE SHARES ARE SUBJECT TO A 180 DAY MARKET STANDOFF RESTRICTION AS SET
FORTH IN A CERTAIN AGREEMENT BETWEEN THE ISSUER AND THE INVESTOR, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. AS A RESULT OF SUCH
AGREEMENT, THESE SHARES MAY NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE
DATE OF ANY PUBLIC OFFERING OF THE COMMON STOCK OF THE ISSUER HEREOF. SUCH
RESTRICTION IS BINDING ON TRANSFEREES OF THESE SHARES.”
(c)    Any legend required by applicable state “blue sky” securities laws, rules
and regulations.
5.    Conditions of the Investor’s Obligations at Closing. The obligations of
the Investor under subsection 1.1 of this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions.
5.1    Representations and Warranties. The representations and warranties of the
Company shall be true on and as of the Closing.
5.2    Public Offering Shares. The Underwriters shall have purchased the Firm
Shares (as defined in the Underwriting Agreement) pursuant to the Registration
Statement and Underwriting Agreement.
5.3    Absence of Injunctions, Decrees, Etc. During this period from the date of
this Agreement to immediately prior to the Closing, no governmental authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any decision, injunction, decree, ruling, law or order permanently
enjoining or otherwise prohibiting or making illegal the consummation of the
transactions contemplated at the Closing.


5



--------------------------------------------------------------------------------





6.    Conditions of the Company’s Obligations at Closing. The obligations of the
Company under subsection 1.1 of this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions.
6.1    Representations, Warranties and Covenants. The representations,
warranties and covenants of the Investor contained in Section 4 shall be true on
and as of the Closing.
6.2    Public Offering Shares. The Underwriters shall have purchased the Firm
Shares pursuant to the Registration Statement and Underwriting Agreement.
6.3    Absence of Injunctions, Decrees, Etc. During this period from the date of
this Agreement to immediately prior to the Closing, no governmental authority of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any decision, injunction, decree, ruling, law or order permanently
enjoining or otherwise prohibiting or making illegal the consummation of the
transactions contemplated at the Closing.
7.    Termination. This Agreement shall terminate (i) at any time upon the
written consent of the Company and the Investor, (ii) upon the withdrawal by the
Company of the Registration Statement, or (iii) on August 31, 2020 if the
Closing has not occurred.
8.    Miscellaneous.
8.1    Survival of Warranties. The warranties, representations and covenants of
the Company and the Investor contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing and
shall in no way be affected by any investigation of the subject matter thereof
made by or on behalf of the Investor or the Company.
8.2    Successors and Assigns. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Investor without the prior written consent of the Company;
provided, however, that after the Closing, the Shares and the rights, duties and
obligations of the Investor hereunder may be assigned to Affiliated Holders
without the prior written consent of the Company. Subject to the foregoing and
except as otherwise provided herein, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the parties hereto.
8.3    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York.
8.4    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
8.5    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail (if to the Investor
or any other holder of Company securities) or otherwise delivered by hand,
messenger or courier service addressed:


6



--------------------------------------------------------------------------------





(a)    if to the Investor, to the attention of the Investor to Colleen Haley,
c/o Black Knight, Inc., 601Riverside Avenue, Jacksonville, Florida 32204, or
Colleen.Haley@bkfs.com.
(b)    if to the Company, to the attention of the Chief Legal Officer of the
Company at 103 John F. Kennedy Parkway, Short Hills, New Jersey 07078 or
ReinhardtJ@DNB.com, or at such other current address or electronic mail address
as the Company shall have furnished to the Investor.
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via electronic
mail, when directed to the relevant electronic mail address, if sent during
normal business hours of the recipient, or if not sent during normal business
hours of the recipient, then on the recipient’s next business day. In the event
of any conflict between the Company’s books and records and this Agreement or
any notice delivered hereunder, the Company’s books and records will control
absent fraud or error.
8.1    Brokers or Finders. The Company shall indemnify and hold harmless the
Investor from any liability for any commission or compensation in the nature of
a brokerage or finder’s fee or agent’s commission (and the costs and expenses of
defending against such liability or asserted liability) for which the Investor
or any of its constituent partners, members, officers, directors, employees or
representatives is responsible to the extent such liability is attributable to
any inaccuracy or breach of the representations and warranties contained in
Section 3.7, and the Investor agrees to indemnify and hold harmless the Company
and the Investor from any liability for any commission or compensation in the
nature of a brokerage or finder’s fee or agent’s commission (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company, the Investor or any of their constituent partners, members,
officers, directors, employees or representatives is responsible to the extent
such liability is attributable to any inaccuracy or breach of the
representations and warranties contained in Section 4.8.
8.2    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.
8.3    Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement, and such court will replace
such illegal, void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.


7



--------------------------------------------------------------------------------





8.4    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof. No party shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein or therein.
[Remainder of page intentionally left blank]






8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.
DUN & BRADSTREET HOLDINGS, INC.
By:
/s/ Joe A. Reinhardt
Name:
Joe A. Reinhardt
Title:
CLO









[Signature page to the Stock Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.
INVESTOR:
BLACK KNIGHT INFOSERV, LLC
By:
/s/ Kirk Larsen
Name:
Kirk Larsen
Title:
EVP and Chief Financial Officer











[Signature page to the Stock Purchase Agreement]